DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1, 9, 10, 12, 13, and 15 – 16, the phrase “in particular” in lieu of "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "preferably" in claims 3 – 4, and 6 – 10 is a relative term which renders the claim indefinite.  Claims 3 – 4, and 6 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3235944 A1 (hereunder Kannegiesser, cited in the IDS), and further in view of US 9,970,866 B1 (hereunder Tolliver).
With respect to independent claim 1, Kannegiesser teaches a method for inspecting textile articles, in particular used textile articles 10, possible foreign bodies (37) 22 as shown in Fig. 2 in the textile articles being determined and/or subsequently separated from the textile articles by an operator 15, comprising carrying out the determination and/or detection as disclosed in paragraph [0029] of the foreign bodies (37) is carried out with electromagnetic rays terahertz as disclosed in paragraph [0029] at a position separated from persons (20,25) such that a radiation exposure of the persons (20,25)  lies below a maximum allowed limit value this is implied in Fig. 2.
In addition, Tolliver teaches in column 2, lines 1 – 8 that THz is save for human exposure. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kannegiesser in order to utilize human-safe radiation source or such a radiation source at human safe level. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 2, in Fig. 2 Kannegiesser teaches wherein the detection of the foreign bodies (37) 22 is carried out with electromagnetic radiation that makes the foreign bodies (37) in the textile article visible.
With respect to dependent claim 3, Kannegiesser teaches in Fig. 2 wherein the textile articles are exposed to electromagnetic radiation, which detects the foreign 
With respect to dependent claim 4, in Fig. 2 Kannegiesser teaches wherein the detection of the foreign bodies (37) is carried out on an individual textile article, preferably during continuous further transport thereof.
With respect to dependent claim 5, Kannegiesser is silent with wherein the detection of the foreign bodies is carried out in the region of a storage section and/or a storage area (22) for the textile articles, and/or the detection of the foreign bodies (37) is carried out in a level which lies above a level in which the persons (20, 25) handle or process the textile articles. However, in Figs. 1 – 2 and 5 – 6 Kannegiesser teaches instailling detector/THz emitter in various areas. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kannegiesser in order to utilize desired THz emitter/detector in desired locations as an engineering design choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 6, Kannegiesser teaches in Fig. 1wherein the detection or inspection of the relevant textile article in respect of foreign bodies (37) is carried out after the hanging of the respective textile article from the transport device (10), preferably after the hanging
of the respective textile article on the transport hanger (15) or the hanging of the
textile article from the transport hanger (15).
With respect to dependent claim 7,  Kannegiesser teaches in Fig. 2 wherein at least the foreign bodies (37) made visible by the electromagnetic  radiation are recorded by at least one imaging device as disclosed in paragraphs [0017, 0029] and/or a detector (28), which preferably also image at least a part of the textile article, and the data thereby obtained are stored in a memory as disclosed in paragraph [0012], particularly in an image memory, for each individual textile article, preferably only such a textile article in which at least one foreign body (37) has been determined.
With respect to dependent claim 8, when modified by Tolliver, Kannegiesser teaches in Fig. 2  wherein the data recorded by the at least one imaging device and/or detector (28) are visually represented to at least one person of the persons (25), preferably at a position with a radiation exposure below the maximum allowed limit value, as an image of the textile article with the at least one foreign body (37) detected and/or made visible by the electromagnetic rays see paragraph [0028].
With respect to dependent claim 9, Kannegiesser teaches wherein the textile articles, preferably only in each case an individual textile article or only a few textile articles, are exposed to the electromagnetic rays in a chamber (29) as shown in Fig. 6, in particular an at least mostly closed chamber (29) and/or a chamber (29) shielded against the emergence of at least a majority of the electromagnetic rays.
With respect to dependent claim 10, Kannegiesser teaches in Fig. 6 wherein the length of the textile articles is reduced for the inspection with the electromagnetic rays, preferably reduced in the chamber (29), in particular with a lower part of the respective textile article being supported on a floor (36) of the chamber (29) or on a 
With respect to dependent claim 11, Kannegiesser teaches carrying out an identification as disclosed in paragraph [0028] and/or classification of the textile articles is carried out before the inspection thereof of the textile articles.
With respect to dependent claim 12, Kannegiesser teaches data carriers as disclosed in paragraph [0028] of the textile articles are read out and the type as disclosed in paragraph [0028] of the respective textile article is determined or derived therefrom before the inspection of the textile articles with the electromagnetic rays, and/or an individual evaluation, assessment and/or identification of the result of the inspection of  a respective one of the textile a articles, preferably of the foreign bodies
detected during the inspection, is carried out with the aid of the read-out data or
the determined type of the respective textile article, in particular as a function of
the previously determined type of the respective textile article.
With respect to independent claim 13, Kannegiesser modified by Tolliver teaches a method for inspecting textile articles, in particular used textile articles, possible foreign bodies (37) in or on the textile articles being determined, comprising 
carrying out the inspection via 24 of the a respective textile article for
the presence of at least one foreign body (37) 22 is carried out with different spectra as disclosed in paragraph [0015] or different energy as disclosed in paragraph [0033] of electromagnetic  radiation at a position separated from persons (20, 25) such that a radiation exposure of the persons (20, 25) lies below a maximum allowed limit value as discussed above under Tolliver.
With respect to dependent claim 14, Kannegiesser teaches in paragraph [0015] wherein at least one recording is produced for all spectra of the electromagnetic
radiation from the same textile article.
With respect to dependent claim 15, Kannegiesser teaches wherein the determination of foreign bodies (37) is carried out in or on the respective textile article by evaluation, in particular comparison as disclosed in paragraphs [0015 and 0019], superposition and/or collation, of all recordings of the textile article to be inspected made with different spectra.
With respect to dependent claim 16, Kannegiesser teaches the different spectra of electromagnetic rays are produced simultaneously and/or the electromagnetic rays of different spectra as disclosed in paragraph [0015] are recorded by at least one detector having a plurality of detector regions, in particular one
detector region for each spectrum, the plurality of detection regions preferably
being formed by different filters or different filter regions of a filter for modifying the
spectrum of the electromagnetic radiation.
With respect to dependent claim 17, Kannegiesser teaches each of the different spectra of the electromagnetic rays is recorded by its own detection region or detector by the at least one detector having a plurality of different detection regions, and/or in the case of a plurality of detectors, each of the different spectra of the electromagnetic rays is recorded by its own detector see paragraph [0024, 0027 – 0035] and Fig. 1.
Claims 1 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (2014, SPIE Proceeding), and further in view of US 9,970,866 B1 (hereunder Tolliver).
With respect to independent claim 1, in Fig. 4(c) Kowalski teaches a method for inspecting textile articles, in particular used textile articles, possible foreign bodies (37) in the textile articles being determined and/or subsequently separated from the textile articles,  comprising carrying out the determination and/or detection of the foreign bodies (37) gun is carried out with electromagnetic rays at a position separated from persons (20, 25) such that a radiation exposure of the persons (20, 25) lies below
a maximum allowed limit value.
Tolliver teaches in column 2, lines 1 – 8 that THz is save for human exposure. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kowalski in order to utilize human-safe radiation source or such a radiation source at human safe level. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 2, Kowalski teaches in Fig. 4 (c) wherein the detection of the foreign bodies (37) is carried out with electromagnetic
radiation that makes the foreign bodies (37) in the textile article visible.
With respect to dependent claim 3, since Kowalski teaches a THz detection systems, applying such a detection system to “wherein the textile articles are exposed to electromagnetic radiation, which detects the foreign bodies (37) or makes them visible, in the at least partially hanging state, preferably a state hanging from a transport device (10) and/or hanging from or on a transport hanger (15)” would be obvious to detect foreign object.
With respect to dependent claim 4, since Kowalski teaches a THz detection systems, applying such a detection system to “wherein the detection of the foreign bodies (37) is carried out on an individual textile article, preferably during continuous further transport thereof” would be obvious to detect foreign object.
With respect to dependent claim 5, since Kowalski teaches a THz detection systems, applying such a detection system to “wherein the detection of the foreign bodies (37) is carried out in the region of a storage section and/or a storage area (22) for the textile articles, and/or the detection of the foreign bodies (37) is carried out in a level which lies above a level in which the persons (20, 25) handle or process the textile
Articles” would be obvious in order to detect foreign object.
With respect to dependent claim 6, since Kowalski teaches a THz detection systems, applying such a detection system to wherein the detection or inspection of the relevant textile article in respect of foreign bodies (37) is carried out after the hanging of the respective textile article from the transport device (10), preferably after the hanging
of the respective textile article on the transport hanger (15) or the hanging of the
textile article from the transport hanger (15)” would be obvious as an engineering design choice to detect foreign object.
With respect to dependent claim 7, since Kowalski teaches a THz detection systems, the limitation of “wherein at least the foreign bodies (37) made visible by the electromagnetic rays radiation are recorded by at least one imaging device and/or a detector (28), which preferably also image at least a part of the textile article, and the data thereby obtained are stored in a memory, particularly in an image
memory, for each individual textile article, preferably only such a textile article in

With respect to dependent claim 8, in Fig. 4 Kowalski teaches wherein the data recorded by the at least one imaging device and/or detector (28) are visually represented to at least one person of the persons (25), preferably at a position with a radiation exposure below the maximum allowed limit value, as an image of the textile article with the at least one foreign body (37) detected and/or made visible by the electromagnetic rays.
With respect to dependent claim 9, since Kowalski teaches a THz detection system, the limitation of “wherein the textile articles, preferably only in each case an individual textile article or only a few textile articles, are exposed to the
electromagnetic rays in a chamber (29), in particular an at least mostly closed
chamber (29) and/or a chamber (29) shielded against the emergence of at least a
majority of the electromagnetic rays” would be obvious engineering choice.
With respect to dependent claim 10, since Kowalski teaches a THz detection system, the limitation of “wherein the length of the textile articles is reduced for the inspection with the electromagnetic rays, preferably reduced in the chamber (29), in particular with a lower part of the respective textile article being supported on a floor (36) of the chamber (29) or on a guide surface (35) arranged on or above the floor (36) or on a belt conveyor, at least in the chamber (29)” would be obvious as an engineering design chice.
With respect to dependent claim 11, since Kowalski teaches a THz detection system, the limitation of “ carrying out an identification and/or

textile articles” would be obvious choice in order to detect any foreign object.
With respect to dependent claim 12, since Kowalski teaches a THz detection system, the limitation of “data carriers of the textile articles are read out and the type
of the respective textile article is determined or derived therefrom before the
inspection of the textile articles with the electromagnetic rays, and/or an individual
evaluation, assessment and/or identification of the result of the inspection of the a
respective one of the textile article articles, preferably of the foreign bodies
detected during the inspection, is carried out with the aid of the read-out data or
the determined type of the respective textile article, in particular as a function of
the previously determined type of the respective textile article” would be obvious choice to determine foreign object.
With respect to independent claim 13, when modified by Tolliver, Kowalski modified by Tolliever teaches a method for inspecting textile articles, in particular used
textile articles, possible foreign bodies (37) in or on the textile articles being
determined, comprising carrying out the inspection of the a respective textile article for
the presence of at least one foreign body (37) is carried out with different spectra
or different energy of the electromagnetic rays radiation at a position separated
from persons (20, 25) such that a radiation exposure of the persons (20, 25) lies
below a maximum allowed limit value.
With respect to dependent claim 14, in Fig. 4 Kowalski teaches wherein at least one recording is produced for all spectra of the electromagnetic
radiation from the same textile article.
With respect to dependent claim 15, in Fig. 4 Kowalski teaches wherein the determination of foreign bodies (37) is carried out in or on the respective textile article by evaluation, in particular comparison, superposition and/or collation, of all recordings of the textile article to be inspected made with different spectra.
With respect to dependent claim 16, in Fig. 4 Kowalski teaches  the different spectra of electromagnetic rays are produced simultaneously and/or the electromagnetic rays of different spectra are recorded by at least one detector having a plurality of detector regions, in particular one detector region for each spectrum, the plurality of detection regions preferably being formed by different filters or different filter regions of a filter for modifying the spectrum of the electromagnetic radiation.
With respect to dependent claim 17, Kowalski teaches in Fig. 4 each of the different spectra of the electromagnetic rays is recorded by its own detection region or detector by the at least one detector having a plurality of different detection regions, and/or in the case of a plurality of detectors, each of the different spectra of the electromagnetic rays is recorded by its own detector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
	8/10/2021